Citation Nr: 0802304	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to June 
1986.  He was stationed in Vietnam from 1967 to 1968 and 
earned the Combat Action Ribbon.  The veteran died on 
September [redacted], 1998.  The appellant is the surviving spouse of 
the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Phoenix, Arizona.

The appellant filed her original claim for service connection 
for the cause of the veteran's death in November 1998.  In a 
March 1999 rating decision, the RO denied the claim, finding 
that (1) the cause of the veteran's death was not entitled to  
a presumption of service connection, and (2) the veteran's 
thyroid cancer was not related to herbicide exposure on a 
direct basis.  The appellant did not appeal this rating 
decision and it became final.  See 38 U.S.C.A. § 7105.  

In April 2003, the appellant filed an application to reopen 
her claim for service connection for the cause of the 
veteran's death.  The RO denied this request in an August 
2003 rating decision.  In June 2004, the appellant filed 
another request to reopen the claim for service connection 
for cause of the veteran's death.  She attached letters from 
two private providers indicating that the veteran's thyroid 
cancer could have been related to Agent Orange exposure.  She 
also stated that "the cause of death has been officially 
changed to include throat cancer due to Agent Orange, 
although they will not issue a changed death certificate."  
The RO thereafter implicitly reopened the appellant's claim 
and denied it on the merits in a September 2004 decision.  
The appellant timely filed a Notice of Disagreement (NOD) in 
February 2005.  The RO provided a Statement of the Case (SOC) 
in August 2005.  In September 2005, the appellant timely 
filed a substantive appeal, in which she stated that the 
veteran died of "thyroid cancer secondary to other cancers 
present in the veteran as a result of agent orange exposure 
in Vietnam."
While the RO reopened the appellant's claim in September 
2004, the Board must evaluate every petition to reopen in its 
own right before making an adjudication on the merits of the 
underlying claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

The appellant did not request a hearing on this matter.

The reopened claim for service connection for the cause of 
the veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


                                                  FINDINGS OF 
FACT

1.  The RO denied the appellant's original claim for service 
connection for the cause of the veteran's death in a March 
1999 decision; the veteran did not appeal that decision.

2.  The evidence submitted since the March 1999 RO decision 
has not previously been considered, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim 
for service connection for the cause of the veteran's death.


                                              CONCLUSIONS OF 
LAW

1.  The March 1999 RO decision that denied service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).


2.  Because the evidence presented since the March 1999 RO 
decision is new and material, the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.104, 3.156(a) (2007).


               REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim. VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim.

In the instant case, the Board has rendered a decision in 
favor of the appellant, finding that new and material 
evidence has been secured to reopen her claim.  Accordingly, 
a further discussion of the VCAA duties is unnecessary at 
this time with respect to this aspect of the appellant's 
appeal.  The reopened claim is further addressed in the 
remand below. 

II. New & Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with an 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the appellant filed her claim that is 
the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. § 
3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. § 3.156(a).  In addition, "[i]n order to 
warrant reopening a previously and finally disallowed claim, 
the newly presented or secured evidence . . . must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. West, 9 Vet. App. 273, 284 (1996) 
(Emphasis added).  That is, "the newly presented evidence 
need not be probative of all elements required to award the 
claim . . . but need be probative only as to each element 
that was a specified basis for that last disallowance."  Id. 
(Emphasis added).  In determining whether new and material 
evidence exists, the Board must "presume the credibility of 
the evidence and may not decline to reopen a claim for lack 
of new and material evidence merely because the proffered 
evidence is found to lack credibility." Fortuck, supra, at 
179.

Additional applicable Law and Regulations

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § .307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  
See 38 C.F.R. § 3.309(e) (2007).

b. Factual Background

Pre-March 1999 Record 

The veteran died in September 1998, with the immediate cause 
of death listed on the death certificate as cardiac arrest 
due to hemorrhage due to thyroid cancer.  The appellant 
contends that the thyroid cancer was caused by the veteran's 
presumed Agent Orange exposure while serving in the Army.  
The appellant also asserts that the thyroid cancer was 
secondary to "other cancers" caused by Agent Orange 
exposure.

The service medical records (SMRs) are negative for any 
finding of thyroid disease, to include cancer.  A March 1986 
separation examination was negative for any pertinent 
abnormal findings.  In the "Report of Medical History," the 
veteran checked the "no" box for "thyroid trouble."  In 
addition, the veteran noted that he had smoked one-and-a-half 
to two packs of cigarettes per day for 23 years.  

The March 1999 RO decision that denied the appellant's 
original claim for service connection for the cause of the 
veteran's death determined that thyroid cancer is not one of 
the diseases entitled to a presumption of service connection, 
the veteran was not service-connected for any disabilities 
during his lifetime, the veteran's thyroid cancer was first 
shown many years post-service, and that his fatal thyroid 
cancer was not linked to service.  

Post-March 1999 Record 

In November 1998, the appellant submitted a photocopy of a 
Certificate of Death indicating that the veteran died in 
September 1998 of cardiac arrest due to hemorrhage, which in 
turn was the result of thyroid cancer.  She also submitted 
records from Sierra Vista Community Hospital from 1996 to 
1998, which indicate that the veteran was initially diagnosed 
with thyroid cancer in 1998.

In December 1998, the appellant submitted additional records 
from Sierra Vista Community Hospital from 1998.  In addition, 
she stated that "more evidence is at the Tucson Medical 
Center."  

In April 2003, the appellant submitted records from Sierra 
Vista Oncology from 1998.

In June 2004, the appellant provided additional documents 
from Sierra Vista Oncology from 1998.  She also submitted the 
following documents:

In a letter dated May 2004 from J.S.T., MD, (initials used to 
protect privacy), the physician stated that "[the veteran] 
had a diagnosis of anaplastic thyroid carcinoma.  He was 
treated with systemic chemotherapy and external beam 
radiation therapy.  It was also observed that the etiology of 
his carcinoma is unknown but may have been initiated or 
aggravated by carcinogens such as Agent Orange."

In a letter dated May 2004 from M.E.M., MD, the physician 
stated that the veteran "died of a rare and highly 
aggressive type of thyroid carcinoma that invaded his trachea 
and carotid artery, which certainly could have developed from 
exposure to a potent carcinogen such as Agent Orange."

The appellant also submitted another photocopy of the 
veteran's death certificate indicating that the cause of 
death was cardiac arrest due to hemorrhage due to thyroid 
cancer.  However, handwritten next to "thyroid cancer" is 
the following: "throat cancer due to agent orange."

c.  Analysis

In this case, since the March 1999 RO decision, the appellant 
has submitted private provider opinions dated May 2004 
concerning the etiology of the veteran's thyroid cancer.  
J.S.T. and M.E.M. determined that the veteran's thyroid 
cancer may have been related to his Agent Orange exposure.  
While rather speculative in nature, the Board finds that this 
evidence raises a reasonable possibility of substantiating 
the claim, particularly since Dr. M.E.M., MD, noted that the 
veteran's rare and highly aggressive type of thyroid 
carcinoma that invaded his trachea and carotid artery  
certainly could have developed from exposure to a potent 
carcinogen such as Agent Orange.".  (Emphasis added.)  
Accordingly, new and material evidence has been received and 
the veteran's claim for service connection for the cause of 
the veteran's death is reopened.

Because the Board has reopened the claim, it must make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 Vet. 
App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
explained below in the Remand portion of this decision, 
however, the Board determines that additional development 
must occur in order to resolve the merits of this claim.

                                                 
                                                          
ORDER

The claim for service connection for the cause of the 
veteran's death is reopened, as new and material evidence has 
been received; the appeal is granted to this extent only.

                                                         
REMAND

The Board finds that additional development is warranted to 
address the merits of the appellant's appeal for entitlement 
to service connection for the cause of the veteran's death.  
38 C.F.R. § 19.9 (2007).  

In Hupp v. Nicholson, No. 03-1668 (U.S. Vet. App. July 18, 
2007), the Court expanded the VCAA notice requirements for a 
DIC claim.  In Hupp, the Court held that VA is not relieved 
of providing section 5103(a) notice merely because the 
appellant had provided some evidence relevant to each element 
of his or her claim in his or her application for benefits.  
The Court noted in Hupp that 38 U.S.C.A. § 5103(a) required 
the Secretary to notify the claimant of any information not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  There is no preliminary obligation 
on the part of VA to perform a pre-decisional adjudication of 
the claim prior to providing section 5103(a) notice.  
However, section 5103(a) notice must be "responsive to the 
particular application submitted."  The Court observed in 
Hupp that there was a "middle ground" between a pre-
decisional adjudication and boilerplate notice addressing 
section 5103(a) compliance.

The July 2004 notification letter is deficient with respect 
to these requirements.  The letter does not discuss the VCAA 
and is not "tailored" to the information provided by the 
appellant when she filed her application to reopen her claim 
for DIC benefits.  On remand, the VCAA notice must include: 
(1) a statement of the conditions, if any, for which the 
veteran was service-connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  See Hupp, supra.  

Further, it does not appear that the RO attempted to obtain 
the medical records from Tucson Medical Center.  VA's duty to 
assist includes making reasonable efforts to obtain service 
medical records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2).  Consequently, on remand, the RO should attempt 
to obtain the veteran's complete medical records.  

The RO should also obtain a medical opinion.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the United States Court of 
Appeals for Veterans Claims recognized in 38 C.F.R. § 
3.159(c)(4) a three-pronged test for ascertaining whether a 
VA examination or opinion is warranted to address a claim for 
service connection.  The Board here finds that such a VA 
medical opinion is necessary in this instance and the three-
prong test of 38 C.F.R. § 3.159(c)(4) recognized in McLendon 
is applicable.  Specifically, in light of medical opinion 
evidence of record that suggests a potential link between the 
veteran's thyroid cancer and Agent Orange exposure, the RO 
should send the claims file to a VA oncologist to review the 
record and provide an opinion on the contended causal 
relationship. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate her claim for service connection for cause of 
the veteran's death, but she was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
should be provided that informs the appellant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date. 

In view of the foregoing, this appeal is REMANDED for the 
following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
by issuing the appellant an additional 
notification letter. 

The notification letter should specifically 
include an explanation under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) as to the 
information or evidence needed to establish a 
claim for service connection for the cause of 
the veteran's death as outlined by the Court 
in Hupp v. Nicholson, No. 03-1668 (U.S. Vet. 
App. July 18, 2007).  Such notice must be 
tailored to the specific information provided 
in the appellant's June 2004 claim for 
benefits.

The AMC/RO should also provide the appellant 
with VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or evidence 
needed to establish ratings and effective 
dates for the benefit sought as outlined by 
the Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006). 

2. The notification letter should also request 
that the appellant provide more information 
concerning her claims that (a) the veteran's 
cause of death was changed to include throat 
cancer due to Agent Orange, and (b) the 
veteran's thyroid cancer was caused by other 
cancers related to Agent Orange exposure.

3. The AMC/RO should obtain an authorization 
and release form from the appellant for 
records in the possession of the Tucson 
Medical Center.

4. Thereafter, the veteran's file should be 
sent to an oncologist for the purpose of 
determining the cause or causes of the 
veteran's death.  Following a review of the 
relevant medical evidence in the claims file, 
to include the death certificate, the 
veteran's terminal hospital records and any 
other relevant evidence obtained as the result 
of this remand, the clinician is asked to 
provide an opinion on the following:

Is it at least as likely as not (a 50 percent 
or greater probability) that the veteran's 
thyroid cancer, and any other cancer that 
might be identified as the result of this 
remand, was related to presumed in-service 
Agent Orange exposure? 

The clinician is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is medically sound to find in favor of 
causation as to find against causation.  More 
likely and as likely support the contended 
causal relationship; less likely weighs 
against the claim.  

The oncologist is also requested to provide a 
rationale for any opinion expressed.  If a 
conclusion cannot be reached without resort to 
speculation, the clinician should so record in 
the examination report.    

5. Thereafter, the RO should readjudicate the 
claim for service connection for the cause of 
the veteran's death on a de novo basis.  If 
the benefit sought on appeal remains denied, 
the appellant and her representative should be 
provided a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






















